DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments have been fully considered, but are moot because the arguments do not apply to any of the references being used in the current rejection.

Priority
Examiner notes the priority date for the claims have a priority date of 01/09/2017 because that is the earliest priority date for a “syntax element.” 
(3) An English language translation of a non-English language foreign application is not required except: (i) When the application is involved in an interference (see § 41.202  of this chapter) or derivation (see part 42 of this chapter) proceeding; 
(ii) When necessary to overcome the date of a reference relied upon by the examiner; or 
(iii) When specifically required by the examiner. 
(4) If an English language translation of a non-English language foreign application is required, it must be filed together with a statement that the translation of the certified copy is accurate.
See MPEP 312.04 and 37 C.F.R. 1.55.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-6, 8-11, 13-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hanhart, (U.S. Patent Application Publication No. 2019/0200023 A1), [hereinafter Hanhart].
Regarding Claim 1, Hanhart discloses a video decoding method for reconstructing one or more pictures from a bitstream (Fig. 7), the method comprising: 
decoding, from the bitstream, a flag indicating whether to allow modifying a reference pixel position to be used for predicting a current block (Table 3 [geometry_rotation_param_present_flag u(l)),
decoding, from the bitstream, a syntax element for modifying a reference pixel position to be used for predicting a current block in a picture to be decoded (Table 3 if( geometry_rotation_param_present_flag ) { geometry_rotation_yaw ue(v) geometry_rotation_pitch ue(v) geometry_rotation_roll ue(v) }); 
decoding, from the bitstream, prediction information which includes intra mode information for intra-predicting the current block or motion vector information for inter-predicting the current block ([0068] FIG. 7 is general block diagram of a block-based video decoder. The video bit-stream 202 is first unpacked and entropy decoded at entropy decoding unit 208. The coding mode and prediction information are sent to either the spatial prediction unit 260 (if intra coded) or the temporal prediction unit 262 (if inter coded) to form the prediction block.); and 
determining pixel positions which are referenced for predicting a pixel in the current block using the prediction information, and predicting the pixel in the current block from pixel values of pre-decoded reference pixels corresponding to the determined pixel positions ([0067] if multiple reference pictures are supported (as is the case for the recent video coding standards such as H.264/AVC or HEVC), then for each video block, its reference picture index is also sent; and the reference index is used to identify from which reference picture in the reference picture store (164) the temporal prediction signal comes.), wherein the syntax element is decoded only when the flag allows modifying the reference pixel position, wherein the syntax element is not decoded when the flag does not allow modifying the reference pixel position (Table 3 disclosing if( geometry_rotation_param_present_flag ) { geometry_rotation_yaw ue(v) geometry_rotation_pitch ue(v) geometry_rotation_roll ue(v) } i.e., only read yaw. pitch and roll if rotation param present), and
wherein, when there is a pixel position outside an image area among the determined pixel positions (Fig. 9A), the predicting the pixel in the current block comprises: 
replacing, using the syntax element, the pixel position outside the image area with a pixel position inside the image area ([0111] Faces may be arranged with different orientations. For example, as illustrated for the cubemap projection, faces “2”, “1”, and “3” are rotated by 90-degree counter-clockwise in the 2×3 grid of FIG. 9B when compared to the 3×4 grid of FIG. 9A. The face_rotation_idc parameter can be used to specify the rotation between the face coordinate system and the frame packed picture coordinate system.); and 
predicting the pixel in the current block using a pixel value corresponding to not the pixel position outside the image area but the pixel position inside the image area (Figs. 9A-B)
Regarding claim 3, Hanhart discloses all the limitations of claim 1, as discussed above. Hanhart also discloses wherein the flag is decoded from a sequence parameter set or a picture parameter set in the bitstream ([0141] sps_360_extension_flag and TABLE-US-00013 TABLE 10 Sequence parameter set 360 extension syntax).  
Regarding claim 4, Hanhart discloses all the limitations of claim 1, as discussed above. Hanhart also discloses wherein the syntax element is decoded from a sequence parameter set or a picture parameter set in the bitstream ([0138] Note that all 360 video related parameters defined at VPS level may be changed at SPS level. Though not shown in Table 10, instead of using sps_360_format_idx to index into the set of 360 video formats sent in the VPS, similar syntax elements as those defined in Table 3 (e.g., projection_geometry, face dimension parameters, face QP offset, etc.) may be directly signaled as part of the SPS extension to indicate the 360 video parameters of the video sequence that refers to this SPS and TABLE-US-00013 TABLE 10 Sequence parameter set 360 extension syntax).  
Regarding claim 5, Hanhart discloses all the limitations of claim 1, as discussed above. Hanhart also discloses wherein the syntax element includes at least one of a projection format by which a 360 video has projected onto the pictures (TABLE-US-00004 TABLE 4 Projection geometry indices Index Projection geometry 0 Equirectangular 1 Cubemap 2 Equal-area 3 Octahedron 4 Icosahedron 5 Cylinder 6 User specified polygon), an index for each face resulting from the projection ([0100] face_idx[i][j]: specifies the index of the face located at the i-th row and j-th column in the frame packed picture.), or rotation information about each face ([0103] face_rotation_idc[i][j]: specifies the mapping index in Table 6 of the rotation between the face coordinate system and the picture coordinate system of the face located at the i-th row and j-th column in the frame packed picture. When not present, the value of face_rotation_idc[i][j] can be inferred to be equal to 0.).  
Regarding claim 6, Hanhart discloses all the limitations of claim 1, as discussed above, in method form rather than apparatus form. Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to those elements of claim 9. 
Regarding claim 8, Hanhart discloses all the limitations of claim 3, as discussed above, in method form rather than apparatus form. Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to those elements of claim 8. 
Regarding claim 9, Hanhart discloses all the limitations of claim 4, as discussed above, in method form rather than apparatus form. Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to those elements of claim 9. 
Regarding claim 10, Hanhart discloses all the limitations of claim 5, as discussed above, in method form rather than apparatus form. Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to those elements of claim 10. 
Regarding claim 11, Hanhart discloses all the limitations of claim 6, as discussed above, in decoder form rather than encoder form. Hanhart also discloses video encoding apparatus for encoding one or more pictures (Fig. 6) and encode, into the bitstream, a difference between a pixel in the current pixel and a predicted pixel thereto ([0067] FIG. 6 is a block diagram of one embodiment of a generic block-based hybrid video encoding system. The input video signal 102 is processed block by block. In HEVC, extended block sizes (called a “coding unit” or CU) are used to efficiently compress high resolution (e.g., 1080p and beyond) video signals. In HEVC, a CU can be up to 64×64 pixels. A CU can be further partitioned into prediction units or PU, for which separate prediction methods are applied. For each input video block (MB or CU), spatial prediction (160) and/or temporal prediction (162) may be performed. Spatial prediction (or “intra prediction”) uses pixels from the already coded neighboring blocks in the same video picture/slice to predict the current video block.). Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to those elements of claim 11. 
Regarding claim 13, Hanhart discloses all the limitations of claim 8, as discussed above, in decoder form rather than encoder form. Therefore, the supporting rationale of the rejection to claim 8 applies equally as well to those elements of claim 13. 
Regarding claim 14, Hanhart discloses all the limitations of claim 9, as discussed above, in decoder form rather than encoder form. Therefore, the supporting rationale of the rejection to claim 9 applies equally as well to those elements of claim 14. 
Regarding claim 15, Hanhart discloses all the limitations of claim 10, as discussed above, in decoder form rather than encoder form. Therefore, the supporting rationale of the rejection to claim 10 applies equally as well to those elements of claim 15. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON SLATER whose telephone number is (571)270-0375.  The examiner can normally be reached on MON-FRI 8AM-4PM EST, alt FRI.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.




/Alison Slater/Primary Examiner, Art Unit 2487